Detailed Action
This office action is in response to the amendment filed on 04/28/2022.

Status of Claims
Claims 1, 10-11, 13-14, and 21-38 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application
for patent published or deemed published under section 122(b), in which the patent or application, as
the case may be, names another inventor and was effectively filed before the effective filing date of
the claimed invention.

Claims 1, 10-11, 13-14, and 21-38 are rejected under AIA  35 U.S.C. 102(2) as being anticipated by Smith et al. ( Publication No. US 2012/0087235, hereinafter referred to as Smith).
Regarding Claim 1, Smith discloses a packet sending device (A packet gateway (PGW); see figure 3 numeral 193.); and
 a packet receiving device (A eNodeB (eNB); see figure 3 numeral 111.);
 wherein the packet sending device is configured to send a first packet to the packet receiving device (The PGW sends a request [ first packet] to the eNB; see figure 3 DOWNLINK & ¶ 0047.), 
wherein the first packet comprises session information of a service and a packet type of the first packet (The request includes a (tunnel identification) TEID [session information] and a message-type (msg-type) [packet type]; see figure 3 numeral 302 & ¶ 0047.),
wherein the session information of the service is used to locate a service flow, to be detected, of the service (For each of the bearers [service flow] a separate GTP-U TEID [session information] data is used; see ¶ 0002.), 
wherein the packet type of the first packet indicating that the first packet is a detection packet (The request [first packet] have been equated to detection packet, given that the message-type indicates to the eNobeB to process the request; see ¶ 0038.); and
 the packet receiving device is configured to: receive the first packet from the packet sending device (The request [first message] reaches the eNB; see figure 3 DOWNLINK & ¶ 0063.), and
 determine quality of service of the service based on the session information of the service and the packet type of the first packet (The eNodeB then processes the request and generates a response to the request; see figure 3 UPLINK & ¶ 0079. The response enables to isolates faults to a segment level [segment quality] and any relevant performance data (e.g., round trip times) [quality of service]; see ¶ 0118.).

	Regarding Claims 10 and 30, Smith generating, by a packet sending device, a first packet (A SGW sends a request [ first packet] to the eNB; see figure 3 DOWNLINK & ¶ 0047.), 
wherein the first packet comprises session information of a service and a packet type of the first packet (The request includes a (tunnel identification) TEID [session information] and a message-type (msg-type) [packet type]; see figure 3 numeral 302 & ¶ 0047.), 
wherein the session information of the service is used to locate a service flow, to be detected, of the service (For each of the bearers [service flow] a separate GTP-U TEID [session information] data is used; see ¶ 0002.), 
wherein the packet type of the first packet indicating that the first packet is a detection packet (The request [first packet] have been equated to detection packet, given that the message-type indicates to the eNobeB to process the request; see ¶ 0038.); and
sending, by the packet sending device, the first packet to a packet receiving device,
wherein the first packet is used to detect quality of service of the service (The request [first message] reaches the eNB; see figure 3 DOWNLINK & ¶ 0063.).

	Regarding Claims 11 and 33, Smith discloses that the packet sending device is further configured to: obtain the session information of the service and the packet type of the first packet (The PGW inspects the received packets with the source IP address of the LBT server and UDP Dprt indicating  [session information] server initiated LBT request for an eNodeB [packet type]; see ¶ 0047.); and
 encapsulate the session information of the service and the packet type of the first packet by using a first network protocol stack, to obtain the first packet (The PGW encapsulates the packets in a GTP with a msg-type set to indicate an LBT server initiated request for the eNodeB; see ¶ 0047. In addition, the GTP includes the TEID [session information]; see ¶ 0056 & figure 3 numeral 302.).

Regarding Claims 13 and 34, Smith discloses that the packet sending device comprises an access device, and the packet receiving device comprises a network device; or
 the packet sending device comprises the network device (The packet gateway (PGW); see figure 3 numeral 193.), and the packet receiving device comprises a terminal or the access device (A eNodeB (eNB); see figure 3 numeral 111.); and 
the session information of the service and the packet type of the first packet are encapsulated by using a GPRS tunneling protocol for the user plane (GTP-U) in the first network protocol stack (The PGW encapsulates the packets in a GTP-U with a msg-type set to indicate an LBT server initiated request for the eNodeB; see ¶ 0047-0048. In addition, the GTP includes the TEID [session information]; see ¶ 0056 & figure 3 numeral 302).

Regarding Claim 14 and 35, Smith discloses that receiving, by a packet receiving device, a first packet from a packet sending device (A request [first message] reaches the eNB; see figure 3 DOWNLINK & ¶ 0063.), 
wherein the first packet comprises session information of a service and a packet type of the first packet (The request includes a (tunnel identification) TEID [session information] and a message-type (msg-type) [packet type]; see figure 3 numeral 302 & ¶ 0047.), 
wherein the session information of the service is used to locate a service flow, to be detected, of the service (For each of the bearers [service flow] a separate GTP-U TEID [session information] data is used; see ¶ 0002.), 
wherein the packet type of the first packet indicating that the first packet is a detection packet (The request [first packet] have been equated to detection packet, given that the message-type indicates to the eNobeB to process the request; see ¶ 0038.); and
determining, by the packet receiving device, quality of service of the service based on the session information of the service and the packet type of the first packet (The eNodeB then processes the request and generates a response to the request; see figure 3 UPLINK & ¶ 0079. The response enables to isolates faults to a segment level [segment quality] and any relevant performance data (e.g., round trip times) [quality of service]; see ¶ 0118.).

Regarding Claims 21, 25, 27, 31 and 36, Smith discloses that the service flow is a service flow in a quality of service (QoS) flow, the session information of the service comprises a QoS Flow identifier (QFI) and a tunnel endpoint identifier (TEID) (For each of the bearers used by a UE, a separate General packet radio service (GPRS) Tunneling Protocol for User data tunneling (GTP-U) tunnel identification (TEID) data (broadly, tunnel identification) is used, ¶ 0002. Each bearer may provide a specific quality of service (QoS) and an associated quality of class identifier (QCI) [QFI] ; see ¶ 0002.).

Regarding Claims 22, 26, 28, 32, and 37, Smith discloses that the detection packet uses a 3rd generation partnership project (3GPP) network protocol stack of service packet of the service flow (The connectivity between the eNodeB [receiving device] and  SGW [sending device] is in a 3GPP Long Term Evolution (LTE) network; see figure 1 and ¶ 0012.).

Regarding Claims 23, Smith discloses obtaining the session information of the service and the packet type of the first packet (The request includes a (tunnel identification) TEID [session information] and a message-type (msg-type) [packet type]; see figure 3 numeral 302 & ¶ 0047.); and
 encapsulate the session information of the service and the packet type of the first packet by using a first network protocol stack, to obtain the first packet (For each of the bearers used by a UE, a separate General packet radio service (GPRS) Tunneling Protocol for User data tunneling (GTP-U) tunnel identification (TEID) data (broadly, tunnel identification) is used, ¶ 0002. Each bearer may provide a specific quality of service (QoS) and an associated quality of class identifier (QCI) [QFI] ; see ¶ 0002.).

Regarding Claims 24, Smith discloses that  the packet sending device comprises an access device (A LBT server; see figure 3 numeral 197), and the packet receiving device comprises a network device (A PGW; see figure 3 numeral 193); and
Smith discloses that the session information of the service and the packet type of the first packet are encapsulated by using a GPRS tunnelling protocol for the user plane (GTP-U) in the first network protocol stack (For each of the bearers used by a UE, a separate General packet radio service (GPRS) Tunneling Protocol for User data tunneling (GTP-U) tunnel identification (TEID) data (broadly, tunnel identification) is used, ¶ 0002. Each bearer may provide a specific quality of service (QoS) and an associated quality of class identifier (QCI) [QFI] ; see ¶ 0002.).

Regarding Claims 29 and 38, Smith discloses that the packet receiving device comprises a network device (A eNodeB (eNB); see figure 3 numeral 111),
the packet sending device comprises an access device (A packet gateway (PGW); see figure 3 numeral 193.); and
the session information of the service and the packet type of the first packet are encapsulated by using a GPRS tunneling protocol for the user plane (GTP-U) in the first network protocol stack (For each of the bearers used by a UE, a separate General packet radio service (GPRS) Tunneling Protocol for User data tunneling (GTP-U) tunnel identification (TEID) data (broadly, tunnel identification) is used, ¶ 0002.).






Response to Arguments
Applicant indicates that the cited portion of the prior art, individually or in combination, do not discloses the features of claim 1. 
In particular, “wherein the session information of the service is used to locate a service flow, to be detected, of the service, wherein the packet type of the first packet indicating that the first packet is a detection packet”. Examiner respectfully disagrees. Smith discloses that for each of the bearers [service flow] a separate GTP-U TEID [session information] data is used; see ¶ 0002. In addition, the request [first packet] have been equated to detection packet, given that the message-type indicates to the eNobeB to process the request; see ¶ 0038.
In particular, “the packet receiving device is configured to: receive tl1e first packet from the packet sending device, and determine quality of service of the service based on the session information of the service and the packet type of the first packet”. Examiner respectfully disagrees. Smith discloses that the eNodeB then processes the request and generates a response to the request; see figure 3 UPLINK & ¶ 0079. The response enables to isolates faults to a segment level [segment quality] and any relevant performance data (e.g., round trip times) [quality of service]; see ¶ 0118.
For this reason discussed above, the claim is met by the prior art. Therefore, the claim rejections are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Anschutz et al. (US 2014/0105036) The prior art discloses a method of providing and processing quality of service information and implementing one or more quality of service levels over a packet-based network; see figure 4 & ¶ 0006.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472                                                                                                                                                                                                        

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472